A suit was instituted in the County Court of Knox by Denton against M'Daniel, in which the defendants were special bail. Judgment was recovered, upon which a ca. sa. issued and was returned; a sci. fa.
issued to Sevier county against the bail, upon which the sheriff returned that he had given the defendants notice, but could not return perfect service because he could not find them in presence of two persons; a second sci. fa. issued to Knox county, upon which nihil was returned. On the return judgment was had in Knox against the bail, who brought the cause here by certiorari.
In the petition it was stated that Stephen Duncan had obtained a judgment against M' Daniel, the principal. That, upon a ca.sa. issued in consequence of this judgment, he was committed, and duly discharged under the Insolvent Debtor's Act.
The act under which the principal point in dispute arises is entitled "An act for the relief of insolvent debtors, with respect to the imprisonment of their persons."
The single question before the Court is, whether, under this act, a discharge at the instance of one creditor shall operate as a discharge from the demands of all other creditors.
The words of the act are that a notice shall issue "to the creditor or creditors at whose suit such prisoner or prisoners are or shall be confined. Setting forth the substance of the said petition, and summoning them to attend at the next succeeding court, to show cause, if any they have, why the prayer of the said petitioner should not be granted," sect. 3, which being duly served, the Court shall proceed to examine the case; sect. 7 provides that notice to an attorney-at-law, in case the creditor reside without the State, shall be sufficient.
The first section, taken in connection with those *Page 78 
alluded to, designates the creditors against whom a discharge shall operate.
This section enacts "that if any person or persons now are, or hear-after shall be taken, or charged on mesne process or execution for any debt," upon complying with the requisitions of the act "he shall be immediately set at liberty, and shall stand for ever discharged of all such debts so sued for, and all costs of suit."
Under this act, then, it seems clear that the demand of no creditor is barred, except such as have sued, and have received notice conformably to the third section; any other construction would be highly unreasonable. It might be the wish of some creditors to indulge their debtor, supposing, from honest industry, he might be able to extricate himself. The construction contended for would subject their interest to the capricious control of perhaps a single ill-natured creditor, who might disregard the loss of the greater part of his debt provided he could gratify his splenetic disposition in the prosecution of a suit. It is true, the bankrupt laws in England put it in the power of one or two creditors to take out a commission, and compel all other creditors to submit to a proportional loss in their debts; but it will be recollected that there must be a considerable sum due to the petitioning creditor or creditors, so considerable as to exclude the idea of vexation. The interest of a highly commercial state of society, such as exists in England, may require such a regulation. It is the law of a country in which the various interests of society are made to bend to those of commerce. But in England they have a system of law that governs cases of insolvency, which in principle is entirely distinct from that upon which the laws respecting bankruptcy are founded. The one emanates from the plainest principles of distributive justice; the other is a political regulation, appropriate to the situation of the country where the system has been adopted. Neither in England nor in any State in the Union has the law relative to insolvent debtors been understood to embrace the principles respecting bankruptcy.
The discharge of M'Daniel, at the suit of *Page 79 
Duncan, did not discharge him from other creditors who had not instituted suits, or who had not received notice, provided suits had been instituted. Vide Acts 1811, c. 24.